PER CURIAM.
Although Dr. Frank carried his burden of demonstrating his entitlement to coverage under an all risk policy, he nonetheless failed to negate the existence of genuine issues of fact with respect to the insurer’s affirmative defenses of: (a) conversion; and (b) geographical areas of coverage. For this reason, the summary final judgment on coverage is reversed and remanded for further proceedings. Hamilton v. Bank of Palm Beach and Trust Co., 348 So.2d 1190 (Fla. 4th DCA 1977).
That portion of the summary judgment determining non-subrogation is vacated to abide the final resolution of the identical problem presently pending in the federal court system. See Wade v. Clower, 94 Fla. 817, 114 So. 548 (1927).
Reversed in part, vacated in part, and remanded.